Per curiam.
We granted certiorari in this case on the questions of whether the allegedly defamatory information was published and whether a police officer is “on duty” while providing security services to a private company. The issue of public gravity involved in this case is whether a private employer, by retaining an off-duty police officer as a security guard, may acquire for itself the same immunity from liability for the police officer’s actions that is accorded to public agencies and to public officers.
After plenary review of the record in this case, we have determined that the writ of certiorari was improvidently granted and hereby vacate the writ.

Writ of certiorari vacated.


All the Justices concur, except Ben-ham, J., not participating.